Title: From Thomas Jefferson to Edmond Charles Genet, 29 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 29th. 1793.

A complaint is lodged with the Executive of the united States that the Sans Culottes, an armed privateer of France, did on the 18th. of may last capture the British brigantine Fanny within the limits of the protection of the united States, and sent the said Brig as a prize into this port, where she is now lying.
I have the honor to enclose you the testimony whereon the complaint is founded. Should this satisfy you that it is just, you will be so good as to give orders to the Consul of France at this port to take the vessel into his custody and deliver her to the owners. Should it be over-weighed in your judgment by any contradictory evidence, which you have, or may acquire, I will ask the favor of a communication of that evidence and that the Consul retain the vessel in his custody until the Executive of the united States shall consider and decide finally on the subject. I have the honor to be with much respect Sir, Your most obedient and most humble servant

Th: Jefferson

